Citation Nr: 0202626	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  98-08 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved death pension 
benefits in the amount of $19,312.00.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1954 to July 1956.  
In August 1995, the San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO) proposed to retroactively adjust 
the appellant's Department of Veterans Affairs (VA) improved 
death pension benefits as of September 1, 1992 and to 
terminate them as of January 1, 1994 based upon her receipt 
of unreported earned income for the years 1992 through 1995.  
In October 1996, the RO implemented the proposed action.  In 
October 1996, the RO informed the appellant in writing of the 
overpayment of VA improved death benefits in the amount of 
$19,312.00.  In November 1996, the appellant requested a 
waiver of recovery of the overpayment in the calculated 
amount.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved death 
pension benefits in the amount of $19,312.00 upon its finding 
of misrepresentation.  The appellant has been represented 
throughout this appeal by the American Red Cross.  

A review of the record conveys that the appellant has not 
contested the amount of the overpayment.  Therefore, the 
issue of the creation of the debt will not be addressed 
below.  


FINDINGS OF FACT

1.  The appellant was overpaid VA improved death pension 
benefits in the amount of $19,312.00 due to her failure to 
inform the VA of her receipt of earned income for the years 
1992 through 1995.  

2.  The appellant's failure to report her earned income 
constitutes misrepresentation of a material fact.  


CONCLUSION OF LAW

The appellant's misrepresentation of a material fact 
precludes waiver of recovery of the overpayment of VA 
improved death pension benefits in the amount of $19,312.00.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 1.963(a), 1.965(b)(1) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of waiver of recovery of an 
overpayment of VA improved death pension benefits in the 
amount of $19,312.00, the Board observes that the VA has 
secured or attempted to secure all relevant records to the 
extent possible.  There remains no issue as to the 
substantial completeness of the appellant's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.159, 3.326(a)).  The appellant has 
been advised by the statements of the case of the evidence 
that would be necessary for her to substantiate her claim.  
In April 1998, the appellant requested a hearing before a 
Member of the Board sitting at the RO.  In May 2000, the 
appellant was notified in writing that the requested hearing 
was scheduled for June 9, 2000.  The appellant failed to 
appear for the scheduled hearing.  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  

Recovery of an overpayment of VA improved death pension 
benefits may be waived if recovery of the indebtedness from 
the payee who received the benefit would be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2001); 38 C.F.R. § 1.963(a) (2001).  The equity and good 
conscience standard means arriving at a fair decision between 
the obligor and the Government.  In making this decision, 
consideration is to be given to factors such as: the fault of 
the debtor; a balancing of the fault of the debtor against 
any fault of the VA; whether collection would deprive the 
debtor of basic necessities; whether recovery would nullify 
the objective for which the benefits were intended; whether a 
failure to make restitution would result in unfair gain to 
the debtor; and whether reliance on the benefits would result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  38 C.F.R. § 1.965(a) (2001).  

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2001) provide that:

The recovery of any payment or collection 
of any indebtedness (or any interest 
thereon) may not be waived under this 
section if, in the Secretary's opinion, 
there exists in connection with the claim 
for such waiver an indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining a waiver of such 
recovery or the collection of such 
indebtedness (or any interest thereon).  

Any indication of misrepresentation of a material fact will 
preclude waiver of recovery of an overpayment.  38 C.F.R. 
§ 1.965(b)(1) (2001).  

In February 1971, the RO awarded VA death pension benefits to 
the appellant.  In February 1986, the appellant elected to 
receive VA improved death pension benefits.  In November 
1991, the appellant's VA improved death pension benefits were 
adjusted.  The appellant was informed in writing of the 
adjustment and her duty to immediately inform the VA of any 
changes in her income.  In November 1992, the appellant's VA 
improved death pension benefits were again adjusted.  The 
appellant was informed in writing of the adjustment and her 
duty to immediately inform the VA of any changes in her 
income.  

In her November 1992 Improved Pension Eligibility 
Verification Report (Surviving Spouse with No Children), (VA 
Form 21-0518), the appellant did not answer the question as 
to whether she had been employed or received wages during the 
preceding twelve months.  She reported that she had received 
no "gross wages from all employment" during the period 
between November 1, 1991 and October 31, 1992 and expected to 
receive none for the period between November 1, 1992 and 
October 31, 1993.  In November 1992, the appellant's VA 
improved death pension benefits were again adjusted based 
upon her reported receipt of no earned income for the years 
1990, 1991, and 1992.  The appellant was informed in writing 
of the adjustment and her duty to immediately inform the VA 
of any changes in her income. 

In her December 1993 Improved Pension Eligibility 
Verification Report (Surviving Spouse with No Children), (VA 
Form 21-0518), the appellant indicated that she had neither 
received wages nor been employed at any time during the 
preceding twelve months.  She reported that she had received 
no "gross wages from all employment" during the period 
between November 1, 1992 and October 31, 1993 and expected to 
receive none during the period between November 1, 1993 and 
October 31, 1994.  In a June 1994 written statement, the 
appellant requested that "my death pension benefits be 
adjusted since I am not working."  

An August 1995 written statement and an October 1995 VA 
Income Verification form from the Gobierno Municipal reflect 
that the appellant was currently an employee.  She had worked 
for the organization since August 31, 1992.  The appellant 
was noted to have earned $1,092.00 during the period between 
September 1992 and December 1992; $4,176.53 during the period 
between January 1993 and December 1993; $5,862.35 during the 
period between January 1994 and December 1994; and $4,765.00 
during the period between January 1995 and July 1995.  

In her December 1997 Appeal to the Board (VA Form 9), the 
appellant advanced that she was unaware that her small earned 
income for the years 1992 through 1995 had to be reported to 
the VA.  She stated that recovery of the overpayment would 
cause significant economic hardship to her and her family.  
In his October 2001 Informal Hearing Presentation, the 
accredited representative asserts that: the appellant's 
failure to report her earned income was a mistake made 
secondary to her erroneous belief that she did not have to 
report it; the appellant was not at fault in the creation of 
the debt; and the VA should "bear some of the blame" for 
the overpayment as it took almost five years for it to 
discover the overpayment.  

The Board finds that the appellant's November 1992 and 
December 1993 assertions that she had not been employed 
during the preceding twelve months and had no earned income 
and her June 1994 request for an adjustment of her VA 
improved death pension benefits based upon her alleged 
unemployment constitute misrepresentations of a material fact 
given that she was actually gainfully employed at the time.  
They are affirmative actions indicative of unfair or 
deceptive dealing seeking gain at the VA's expense.  The 
appellant's statements to the effect that she did not know 
that she was obligated to report her earned income to the VA 
are inconsistent with the evidence of record and in direct 
conflict with her multiple signed statements advancing that 
she was not employed and had no income.  In the instant 
appeal, the Board is presented with more than negligence in 
the appellant's failure to report her earned income to the 
VA.  As the appellant's affirmative statements were clearly 
intended to retain her eligibility for payment of VA 

improved death pension benefits or to even increase the 
amount of such benefits, the Board concludes that they 
constitute misrepresentation of a material fact precluding 
waiver of recovery of the overpayment.  38 U.S.C.A. § 5302(c) 
(West 1991 & Supp. 2001); 38 C.F.R. § 1.965(b)(2) (2001).  
Accordingly, a waiver of recovery of an overpayment of VA 
improved death pension benefits in the amount of $19,312.00 
is denied.  


ORDER

Waiver of recovery of the overpayment of VA improved death 
pension benefits in the amount of $19,312.00 is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

